

Exhibit 10.2(h)

ECHELON CORPORATION
 
Performance Share Agreement
 
 
TERMS AND CONDITIONS OF PERFORMANCE SHARES
 
By executing the Grant Acceptance process and using the services on this Smith
Barney Benefit Access® website, you the Employee and Echelon Corporation (the
“Company”) agree that this Award is granted under and governed by the terms and
conditions of the Company’s 1997 Stock Plan (“ Plan”) and the Terms and
Conditions of Performance Shares (the “Agreement”), which may be amended or
modified from time to time. Employee has reviewed the Plan and this Agreement in
its entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Award and fully understands provisions of the Plan and this
Agreement. Employee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and this Agreement. Employee further agrees to promptly notify the
Company upon any change in the Employee’s residence address.
 
 
____________________
 
 
The Company hereby grants the employee, an award of Performance Shares under the
Plan. This Award is subject to the provisions of the Agreement and of the Plan.
 
1. Grant. The Company hereby grants to the Employee under the 1997 Plan
Performance Shares, subject to all of the terms and conditions in this Agreement
and the Plan. When the Performance Shares are paid to the Employee, par value
will be deemed paid by the Employee for each Performance Share by past services
rendered by the Employee, and will be subject to the appropriate tax
withholdings.
 
2. Company’s Obligation to Pay. Each Performance Share has a value equal to the
Fair Market Value of a Share on the date of grant. Unless and until the
Performance Shares have vested in the manner set forth in paragraphs 3 or 4, the
Employee will have no right to payment of such Performance Shares. Prior to
actual payment of any vested Performance Shares, such Performance Shares will
represent an unsecured obligation.
 
3. Vesting Schedule/Period of Restriction. Except as otherwise provided in
paragraph 4 of this Agreement, the Performance Shares awarded by this Agreement
shall vest in accordance with the vesting schedule set forth in the Exhibit A,
subject to the Employee’s continuing to be a Service Provider on each relevant
vesting date. Notwithstanding anything in this paragraph 3 to the contrary, and
except as otherwise provided by the Administrator, vesting of the Performance
Shares shall be suspended during any unpaid leave of absence other than military
leave and will resume on the date the Employee returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence.
 
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Performance Shares at any time, subject to the terms of the Plan. If so
accelerated, such Performance Shares will be considered as having vested as of
the date specified by the Administrator.
 
5. Payment after Vesting. Any Performance Shares that vest in accordance with
paragraph 3 or 4 will be paid to the Employee (or in the event of the Employee’s
death, to his or her estate) in Shares which have an aggregate Fair Market Value
equal to the value of the earned Performance Shares at vesting as soon as
practicable following the date of vesting, subject to paragraph 8.
 
6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3
or 4 at the time of the Employee’s termination as a Service Provider for any or
no reason will be forfeited and automatically transferred to and reacquired by
the Company at no cost to the Company. The Employee shall not be entitled to a
refund of the price paid for the Performance Shares forfeited to the Company
pursuant to this paragraph 6.
 
7. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
 
8. Withholding of Taxes. When the Shares are issued as payment for vested
Performance Shares, the Employee will recognize immediate U.S. taxable income if
the Employee is a U.S. taxpayer. If the Employee is a non-U.S. taxpayer, the
Employee will be subject to applicable taxes in his or her jurisdiction. The
Company will withhold a portion of the vested Performance Shares that have an
aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company. No fractional Shares will be withheld or issued pursuant to the grant
of Performance Shares and the issuance of Shares thereunder; any additional
withholding necessary for this reason will be done by the Company through the
Employee’s paycheck. The Company, in its discretion, may, and with respect to
its executive officers (as determined by the Company) will, withhold an amount
equal to two (2) times the fair market value of a Share from the last paycheck
due to the Employee prior to the vesting of the Performance Shares. In the event
that the cash amounts withheld by the Company exceed the withholding taxes that
are due after the automatic withholding of whole Shares, the Company will
reimburse the Employee for the excess amounts. In the event the withholding
requirements are not satisfied through the withholding of Shares (or, through
the Employee’s paycheck, as indicated above), no payment will be made to the
Employee (or his or her estate) for Performance Shares unless and until
satisfactory arrangements (as determined by the Administrator) have been made by
the Employee with respect to the payment of any income and other taxes which the
Company determines must be withheld or collected with respect to such
Performance Shares. By accepting this Award, the Employee expressly consents to
the withholding of Shares and to any additional cash withholding as provided for
in this paragraph 8.
 
9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
 
10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth in the Summary of Grant do not constitute an express
or implied promise of continued employment for any period of time.
 
11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Human Resources
Department, at Echelon Corporation, 550 Meridian Avenue, San Jose, CA 95126, or
at such other address as the Company may hereafter designate in writing.
 
12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Performance Shares and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until you have been issued the Shares. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
 
13. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares awarded under this Agreement will be registered under the
federal securities laws and will be freely tradable upon receipt. However, your
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.
 
14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
 
15. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Administrator may establish
from time to time for reasons of administrative convenience.
 
16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
 
17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.
 
18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
 
20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
 
21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Employee understands that the Plan is discretionary in nature and may
be modified, suspended or terminated by the Company at any time.
 
22. Notice of Governing Law. This grant of Performance Shares shall be governed
by, and construed in accordance with, the laws of the State of California
without regard to principles of conflict of laws.
 



 
 

 

 
Exhibit A
 


 
Vesting of this Award is subject to specific performance requirements of the
Company. The performance requirement is such that within three years from the
date of grant, the Company must have achieved (calculated as of the date of
announcement of its quarterly earnings) at least two (2) consecutive quarters of
profitability, calculated on a non-GAPP basis excluding equity compensation or
any other extraordinary expense, as reasonably determined by the Compensation
Committee of the Board of Directors. If the performance criterion is not met
during that three year period, then the Performance Shares will not vest and
shall be returned to the Plan. If all or substantially all of the stock or
assets of the Company are acquired, then the performance requirement will
automatically be eliminated and the Performance Shares shall vest.
 

